United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40953
                         Summary Calendar


DELMAN WESLEY BALL

                     Petitioner - Appellant

     v.

UNITED STATES PAROLE COMMISSION

                     Respondent - Appellee

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:05-CV-231
                        --------------------

Before KING, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Delman Wesley Ball, former federal prisoner # 36780-118,

appeals the district court’s denial of his 28 U.S.C. § 2241

habeas petition.   Ball argued that he was entitled to federal

sentencing credit for time he spent on the street between his

release from a state sentence on December 29, 2004, and his

arrest on a federal parole violator’s warrant on June 15, 2005.

     In 1983, Ball was convicted of bank robbery in federal

district court in Maryland and was sentenced to 22 years in

prison.   He was paroled from this sentence in November 2002 with

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40953
                                -2-

781 days to be served on his federal sentence.   Ball was taken

into custody in 2003 and was convicted in 2004 of a Texas state

offense.   In May 2003, the Parole Commission issued a parole

violator’s warrant for Ball’s arrest.

     Ball has not established that the Parole Commission’s

refusal to credit his federal sentence with “street” time between

his release from state prison and his arrest on the federal

violator’s warrant was “‘flagrant, unwarranted, or

unauthorized.’”   Van Etten v. United States Parole Comm’n, 96

F.3d 144, 145 (5th Cir. 1996) (citation omitted).    Under

28 C.F.R. § 2.44(d), the issuance of the violator’s warrant in

2003 “operate[d] to bar the expiration of [Ball’s federal]

sentence.”   Under 28 C.F.R. § 2.52(c)(2), Ball’s conviction of

the new state offense resulted in a “forfeiture of time from the

date of [his] release [from his federal sentence] to the date of

execution of the [violator’s] warrant.”

     Ball also argues that the Parole Commission violated his due

process rights by denying him the review options under 28 C.F.R.

§ 2.47(c).   The record, however, reflects that the Commission

chose, as permitted by § 2.47(c)(3), to “[l]et the detainer stand

and order further review” when Ball returned to federal custody.

     The judgment of the district court is AFFIRMED.